      Case 1:19-cv-05672-VSB Document 45 Filed 03/18/20 Page 1 of 1




                                             March 18, 2020

BY ECF
Hon. Vernon S. Broderick, U.S.D.J.
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

Re:    Michael Grecco Prods., Inc. et al. v. Guardian News and Media LLC,
       No. 1:19-cv-05672-VSB
       Response to Plaintiffs’ Letter Motion To Reopen Case

Dear Judge Broderick:

       On behalf of Defendant Guardian News and Media LLC (“GNM”), we write to
respond to Plaintiffs’ letter motion to reopen this case.

       We have been communicating with Plaintiffs’ counsel, Stuart Weichsel,
concerning the status of the settlement payment. GNM initiated the wire transfer to the
bank account information provided by Mr. Weichsel from its bank in the United
Kingdom on March 10, 2020. We have since forwarded that information to Mr.
Weichsel.

        We further understand that Plaintiffs were required to file their letter motion to
preserve their position in the event of non-payment. But we expect the transfer to process
shortly, and will file a Stipulation of Discontinuance when payment is confirmed.


                                             Respectfully submitted,

                                             /s/David S. Korzenik
                                             David S. Korzenik

cc:    Counsel of record via ECF
